DETAILED ACTION
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Taiwan Patent Application No. 108115786, filed on May 7, 2019. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Evan R. Witt (Reg. No. 32,512) on November 10, 2021.
The application has been amended as follows:

TitleCORRECTION CONTROL METHOD OF HIDDEN SWITCH WITH FUZZY INFERENCE SYSTEM


Listing of Claims:

1. (Currently Amended) A correction control method, applied to an electronic device comprising a hidden switch, an electronic controller and a sensor, wherein the sensor is configured to sense a pressing operation of the hidden switch, and the electronic controller is connected to the sensor, receives an input value transmitted from the sensor and utilizes a membership function of a fuzzy control to perform a correction control on each pressing operation of the hidden switch, the correction control method comprising:
(a) rebuilding a fuzzy inference system on each pressing operation of the hidden switch by the electronic controller, wherein the fuzzy inference system comprises a fuzzification unit, a rule base, a fuzzy inference unit, a defuzzification unit and a correction unit, the rule base defines a plurality of fuzzy rules and form and range of the membership function, the fuzzification unit is connected to the sensor and correspondingly receives the input value when the pressing operation is performed through the hidden switch and converts the input value into a fuzzy input set corresponding to the membership function, the fuzzy inference unit is connected to the fuzzification unit and receives the fuzzy input set to execute inferences of the fuzzy rules so as to output a fuzzy output set, and the defuzzification unit is connected to the fuzzy inference unit and performs a defuzzification on the fuzzy output set to determine a fuzzy interval where a dynamic range is adjusted when the hidden switch is pressed and correspondingly generates an output value, and the correction unit is connected to an output of the defuzzification unit;
electronic controller;
(c) determining whether the output value is outputted from the defuzzification unit;
(d) when determining that the result of the step (c) is satisfied, the correction unit determines an intermediate correction value based on an average value of the maximum correction value and the minimum correction value, and the correction unit determines whether a range of an interval between the maximum correction value and the intermediate correction value is enough to constitute the fuzzy interval of the membership function;
(e) when the determining result of the step (d) is satisfied, the correction unit outputs the maximum correction value, the minimum correction value and the intermediate correction value;
(f) adjusting the fuzzy inference system by the electronic controller, so that the range and the number of the fuzzy interval of the membership function are dynamically adjusted according to the maximum correction value, the minimum correction value and the intermediate correction value;
(g) when the determining result of the step (c) is not satisfied, the electronic controller constitutes the minimum correction value according to an average value of all the input values which are transmitted from the sensor and presently received by the fuzzification unit;
(h) after the step (g) is performed, the electronic controller determines whether a range of an interval between the maximum correction value and the minimum correction value is enough to constitute the fuzzy interval of the membership function; and
electronic controller notifies that functions of the fuzzy inference system are failed.
2. (Previously Presented) The correction control method according to claim 1, wherein an input value received by the correction unit is the output value outputted by the defuzzification unit, and wherein in the step (b), the input value presently received by the correction unit is compared with the previous result of the pressing operation of the hidden switch, and when the input value presently received is out of a setting interval of the input value, the output value presently being in progress of defuzzification of the defuzzification unit is set as the maximum correction value.
3. (Previously Presented) The correction control method according to claim 2, wherein the setting interval of the input value is in a range of 0.9 to 1.1 times of the current maximum correction value.
4. (Previously Presented) The correction control method according to claim 1, wherein in the step (b), several values sampled by the fuzzification unit before the previous operation of the hidden switch, are averaged as the minimum correction value, wherein the several values are generated by the hidden switch when the hidden switch is non-inputted.
5. (Currently Amended) The correction control method according to claim 1, wherein the step (d) further comprises:
(d1) the correction unit determining whether the current input value received by the fuzzification unit is located in a setting interval of the input value;
electronic controller constitutes the maximum correction value based on the input value received by the fuzzification unit this time;
(d3) when determining result of the step (d1) is satisfied, the electronic controller keeps the maximum correction value unchanged; and
(d4) after the step (d2) or the step (d3) is performed, the correction unit determines the intermediate correction value based on the maximum correction value and the minimum correction value, and determining whether the range of the interval between the maximum correction value and the intermediate correction value is capable of constituting the fuzzy interval of the membership function.
6. (Original) The correction control method according to claim 1, wherein the input value received by the fuzzification unit and the magnitude of received pressure or deformation have a corresponding relationship during the pressing operation of the hidden switch.
7. (Original) The correction control method according to claim 1, wherein in the step (g), when the interval between the maximum correction value and the minimum correction value is greater than a first constant of a product multiplied by a system initial maximum value, the range of the interval between the maximum correction value and the minimum correction value is determined as being enough to constitute the fuzzy interval of the membership function, and when the interval between the maximum correction value and the minimum correction value is less than or equal to the first constant of the product multiplied by the system initial maximum value, the range of the interval between the maximum correction value and the minimum correction value is determined as being not enough to constitute the fuzzy interval of the membership function.

9. (Original) The correction control method according to claim 1, wherein in the step (d), when the interval between the maximum correction value and the intermediate correction value is greater than a second constant of a product multiplied by a system initial maximum value, the range of the interval between the maximum correction value and the intermediate correction value is determined as being enough to constitute the fuzzy interval of the membership function, and when the interval between the maximum correction value and the intermediate correction value is less than or equal to the second constant of the product multiplied by the system initial maximum value, the range of the interval between the maximum correction value and the intermediate correction value is determined as being not enough to constitute the fuzzy interval of the membership function.
10. (Original) The correction control method according to claim 9, wherein the second constant is a percentage value.
REASONS FOR ALLOWANCE
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1-10 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, the substance of applicants’ remarks, filed on 10/25/2021 are generally persuasive, as such the reasons for allowance are in all 
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119